Pro se federal prisoner Carlos Saro appeals a district court order that dismissed his most recent motion for reconsideration in his ongoing litigation against former Ohio attorney Patrick L. Brown. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. See Fed. R.App. P. 34(a).
In 1999, Saro sued Brown for failing to prosecute timely a § 2255 motion after Saro retained Brown. The district court dismissed Saro’s suit as frivolous and denied reconsideration following Saro’s filing of a timely Fed.R.CivP. 59(e) motion. We affirmed. Saro v. Brown, 11 FedAppx. 387, 388 (6th Cir.2001) (unpublished).
Nine months after the district court denied the Rule 59(e) motion, Saro filed the instant motion for reconsideration, which asserts the same claims. The district court denied the motion.
In his timely appeal, Saro advances the same arguments that he asserted in his appeal from the dismissal of the original complaint. The defendant has not been served and has not filed a brief.
Because Saro merely reasserts claims that have been decided against him in the *443district court and on appeal, the law-of-the-case doctrine proscribes revisiting them. Under this doctrine, findings made at one point in the litigation become the law of the case for subsequent stages of that same litigation. United States v. Moored, 38 F.3d 1419, 1421 (6th Cir.1994); see also Arizona v. California, 460 U.S. 605, 618, 103 S.Ct. 1382, 75 L.Ed.2d 318 (1983). The law of the case dictates that issues, once decided, should be reopened only in extraordinary circumstances. See Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 817, 108 S.Ct. 2166, 100 L.Ed.2d 811 (1988). This case presents no extraordinary circumstances.
Accordingly, we affirm the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.